Citation Nr: 1739052	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  12-04 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of service connection for toxoplasmosis.

2.  Whether new and material evidence has been submitted to reopen the claim of service connection for hepatitis C.

3.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.  

4.  Entitlement to an initial rating in excess of 10 percent for right lower extremity diabetic peripheral neuropathy.

5.  Entitlement to an initial rating in excess of 10 percent for left lower extremity diabetic peripheral neuropathy.

6.  Entitlement to an initial evaluation for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to September 7, 2015, and in excess of 70 percent from that date.

(The matters of entitlement to earlier effective dates for the award of service connection for right and left lower extremity diabetic neuropathy, total disability rating based on individual unemployability due to service-connected disabilities (TDIU) and Chapter 35 education benefits are addressed in separate decisions.)


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to October 1971. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office/Agency of Original Jurisdiction (RO/AOJ) in Oakland, California, in May 2011 (granted service connection for PTSD and assigned a 30 percent rating and declined to reopen the matter of service connection for toxoplasmosis), February 2014 (denied an increased rating for diabetes mellitus and declined to reopen the claim of service connection for hepatitis) and November 2015 (granted service connection for right and left lower extremity diabetic peripheral neuropathy, rated 10 percent from August 29, 2015).  The November 2015 rating decision also assigned increased ratings of 30 percent prior to September 7, 2015 and 70 percent from that date for PTSD.  Thus, the issue is characterized to reflect that "staged" ratings are assigned, and that both stages are on appeal.  [Notably, the November 2015 rating decision was issued by the Evidence Intake Center in Janesville, Wisconsin.  Jurisdiction of the Veteran's claims file resides with the RO in Oakland, California.]  

In June 2015, the Veteran and his spouse testified at a hearing before a Decision Review Officer (DRO) at the RO.  In January 2017, a Board videoconference hearing was held before the undersigned.  A transcript of both hearings is in the record.  During the Board hearing, the Veteran waived initial RO consideration of any evidence received which the RO had not had a chance to consider in the first instance.  While he limited his testimony primarily to entitlement to a higher rating for PTSD, he clarified that, with respect to the earlier effective date claims, he wished to represent himself and proceed pro se.

An unappealed March 1989 rating decision continued the denial of service connection for possible toxoplasmosis and viral hepatitis.  The question of whether new and material evidence has been received to reopen these claims must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the matter on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end; what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d 1366.  The Board has characterized the claims accordingly.

Other claims on appeal to the Board are addressed under separate cover, as they involve completely different laws and facts (Chapter 35 education benefits) and the Veteran's attorney has limited representation to the claims set forth above.  See BVA Directive 8430, "Board Decision Preparation and Processing: Policies and Responsibility Assignments," paragraph 14(c)(10) (providing that separate Board decisions should be prepared if issues dependent on completely different laws and facts) and (11) (providing that if different representatives acted with respect to different issues, a separate decision is to be generated for the issues addressed by each representative).

The matter of an increased rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  A March 1989 rating decision declined to reopen the previously denied claims of service connection for possible toxoplasmosis and viral hepatitis.  The Veteran did not appeal this decision or submit new and material evidence within one year; it is final.

2.  Evidence received since the March 1989 denial does not relate to a previously unestablished fact needed to substantiate the underlying claim of service connection for possible toxoplasmosis.

3.  Evidence received since the March 1989 denial indicates that the Veteran's viral hepatitis may be related to his service; relates to an unestablished fact necessary to substantiate this claim; and raises a reasonable possibility of substantiating such claim.

4.  The evidence is in relative equipoise as to whether the Veteran's current hepatitis C is related to service.

5.  Throughout the appeal period, the Veteran's diabetes mellitus has required the oral hypoglycemic agent Metformin and, later, insulin, and a restricted diet; it is not shown to have required regulation of activities and there are no separately ratable complications of diabetes other than those for which separate ratings have already been assigned.

6.  At no time during the appeal period is the Veteran's right lower extremity diabetic neuropathy shown to have been manifested by more than mild incomplete paralysis of the sciatic nerve; moderate incomplete paralysis of the right sciatic nerve is not shown.

7.  At no time during the appeal period is the Veteran's left lower extremity diabetic neuropathy shown to have been manifested by more than mild incomplete paralysis of the sciatic nerve; moderate incomplete paralysis of the left sciatic nerve is not shown.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the claim of service connection for toxoplasmosis may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016). 

2.  New and material evidence has been received, and the claim of service connection for viral hepatitis may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  Resolving any reasonable doubt in the Veteran's favor, the criteria for service connection for hepatitis C are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

4.  A rating in excess of 20 percent for diabetes mellitus is not warranted.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code (Code) 7913 (2015).

5.  A rating in excess of 10 percent for right lower extremity diabetic neuropathy is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Code 8520 (2015).

6.  A rating in excess of 10 percent for left lower extremity diabetic neuropathy is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Code 8520 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Neither the Veteran nor his representative has argued otherwise.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

New and Material Evidence

Generally, an unappealed rating decision is final based on the evidence of record at the time of the decision, and may not be reopened or allowed based on such evidence.  38 U.S.C.A. § 7105.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108. 

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).  The requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Toxoplasmosis

Service connection for possible toxoplasmosis was denied, in pertinent part, in a June 1975 rating decision based on a finding that toxoplasmosis shown in 1974 was unrelated to service.  The Veteran disagreed with this decision and was provided with a statement of the case (SOC) in April 1976 (it was originally mailed to an incorrect address in December 1975); however, he did not perfect his appeal by filing a timely substantive appeal.  In an unappealed March 1989 rating decision, the AOJ continued the denial of service connection for toxoplasmosis, finding that there was no treatment for the claimed condition.  Thus, the June 1975 and March 1989 rating decisions are final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), (b).

Evidence submitted since the Veteran's last final denial includes numerous post-service VA treatment records and records from the Social Security Administration (SSA).  This evidence was not of record at the time of the prior final rating decision, and therefore, the records are new.  However, these records are silent as to findings of or treatment for toxoplasmosis.  Thus, these new records do not address an unestablished fact necessary to substantiate the Veteran's claim of service connection for toxoplasmosis.  As such, the Board finds that these medical records are not material.  Additional evidence, which consists merely of records of post-service treatment that do not indicate in any way that a condition is service-connected, is not new and material.  Cox v. Brown, 5 Vet. App. 95, 99 (1993).

The basis of the prior denial was that toxoplasmosis was unrelated to service.  There remains a lack of evidence suggesting that toxoplasmosis may be related to service (or that the Veteran currently has (or has had during the appeal period) toxoplasmosis).  Accordingly, the evidence is not new and material and the claim for service connection for toxoplasmosis is not reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Hepatitis C

The June 1975 rating decision also denied service connection for hepatitis, finding that hepatitis shown in 1974 was unrelated to service or to resolved hepatitis treated in service.  The Veteran disagreed with this decision and was provided with a statement of the case (SOC) in April 1976 (it was originally mailed to an incorrect address in December 1975); however, he did not perfect his appeal by filing a timely substantive appeal.  The unappealed March 1989 rating decision also continued the denial of service connection for hepatitis, finding that there was no treatment for the claimed condition.  Thus, the June 1975 and March 1989 rating decisions are final. 

Evidence added to the record since March 1989 includes a February 2012 VA medical opinion finding that "it is a[t] least as likely as not that the Veteran's current Hepatitis C is related to the documented hepatitis for which the Veteran was treated during military service."  This evidence relates to the previously unestablished element of whether the Veteran has hepatitis related to service and raises a reasonable possibility of substantiating the claim.  As new and material evidence has been submitted, the claim is reopened.


Service Connection

Regarding the claim of service connection for hepatitis C, the Board finds that the Veteran is not prejudiced by the Board's proceeding with de novo review of this matter because the below decision grants the claim of service connection for hepatitis C.

The service department has verified that the Veteran served in Vietnam from November 1969 to December 1970.  His DD Form 214, Armed Forces of the United States Report of Transfer or Discharge, shows that his military occupational specialty was wheel track operator.  

The Veteran's service treatment records (STRs) show that he was hospitalized for hepatitis in 1970.  He reported taking heroin IV (intravenous) approximately 3 times a day and occasionally sniffing.  The diagnoses included "Heroin addiction, withdrawn. LD (line of duty): No, not EPTS (existed prior to service)" and "Hepatitis, serum.  LD: yes".  After a period of convalescent care, his liver functions returned to normal, enzymes were within normal limits and the Veteran was discharged.  

The initial postservice treatment for hepatitis was in September 1974, when the Veteran was hospitalized with complaints of a 1 week history of jaundice, dark urine and light stools.  

Regarding blood exposure, VA treatment records include a December 1982 psychiatric evaluation report which notes that the Veteran reported working on a "road crew" and having no combat involvement during service; however, he recalled being "in a couple of ambushes" and "saw some combat although not very much."  

A May 2008 VA treatment report shows that the Veteran was referred for evaluation of chronic hepatitis C and notes his risk factors for hepatitis C infection as blood transfusion in late 1980's, he denied intravenous drug abuse, he reported snorting cocaine from 1969-1970, getting a tattoo 8 years previously, no ear/body piercing and other blood exposure as a result of "combat casualty care" from 1969 to 1970.  VA treatment records show that the Veteran underwent antiviral therapy in 2009 and include a diagnosis of chronic hepatitis C on his problem list.  

As noted above, a February 2012 VA medical opinion states that "it is a[t] least as likely as not that the Veteran's current Hepatitis C is related to the documented hepatitis for which the Veteran was treated during military service."  The explanation of rational shows that the examiner reviewed the Veteran's claims file, including his history of IV and sniffing heroin in service, and noted "that the Veteran did serve in Vietnam and that undocumented combat casualty care at least as likely as not occurred."  In support of this opinion, the examiner noted that, "a liver biopsy in 1975 demonstrated chronic persistent hepatitis, that serologic testing for Hepatitis C was unavailable in 1970 or 1975, that the Veteran had risk factors for hepatitis C including IV and intranasal drug use and probable combat casualty care in Vietnam with possible blood exposure."

In a June 2013 statement (and in his August 2010 stressor statement), the Veteran recalled being "wounded by shrapnel during random sniper shots" while serving in Vietnam and having a visible "right side scar."  He further stated that he started using "opiates for eliminating the pain."  Notably, the Veteran's STRs and subsequent medical records are silent regarding a shrapnel injury.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

It is not in dispute that the Veteran has hepatitis C; such diagnosis is shown in VA treatment records.  His service in Vietnam has been verified and, in granting his claim of service connection for PTSD, VA conceded that he may have been exposed to stressful events during such service.  Thus, as suggested by the February 2012 VA examiner, the Veteran's assertion of blood exposure as a result of undocumented combat casualty care is consistent with his service and it "at least as likely as not occurred."  What remains necessary to establish service connection is competent medical evidence of a relationship between his current hepatitis C and his treatment for hepatitis in service.  That is a medical question that requires medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  

Here, the only medical opinion that addresses this question is the opinion of the February 2012 VA examiner.  That opinion indicates specifically that "it is a[t] least as likely as not that the Veteran's current Hepatitis C is related to the documented hepatitis for which the Veteran was treated during military service."  As this opinion reflects familiarity with Veteran's relevant medical history and is supported by rationale, it is probative evidence in this matter.  The Board has no reason to question the expertise of the VA opinion provider, a physician.  As there is no medical opinion to the contrary, it is also persuasive evidence.  Consequently, service connection for hepatitis C is warranted.

Regarding the Veteran's IV and intranasal drug abuse and heroin addiction in service, it is noted that service-connected disability compensation is precluded for a disability that is the result of the Veteran's willful misconduct or the abuse of alcohol or drugs.  38 U.S.C.A. § 1131.  See also 38 C.F.R. §§ 3.1(m), (n), 3.301; VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).  The Board also acknowledges that the Veteran has reported getting a blood transfusion in the 1980s and a tattoo-both risk factors for hepatitis C-that he did not receive in service.  Nevertheless, the law requires only that an injury incurred in service be as likely the cause of the current disability as any other possible cause.  Here, based on the evidence of record, including the opinion of the February 2012 VA examiner and the Veteran's credible report of combat exposure during service, the Board cannot definitively conclude that the preponderance of the evidence is against his claim of service connection for hepatitis C.  Therefore, it will resolve reasonable doubt in the Veteran's favor and grant service connection for hepatitis C.  See 38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.

Increased Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where an appeal is from the initial rating assigned with the award of service connection, separate "staged" ratings may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

VA treatment records show that the Veteran was diagnosed with type 2 diabetes mellitus and started on Metformin in April 2008.  

His claim of service connection for diabetes type 2 was received in September 2009.  

A January 2010 VA diabetes examination report notes no episodes of hypoglycemia, hyperglycemia or ketoacidosis.  The Veteran's medications included Metformin, his activities were not restricted from diabetes and he denied numbness and tingling of his toes or feet.  He reported a several year history of erectile dysfunction.  There were no cardiovascular complications from diabetes and sensory examination of the upper and lower extremities was unremarkable.  The diagnoses were type 2 diabetes mellitus, complete erectile dysfunction secondary to type 2 diabetes, scars on his chest and back due to excoriation of pimples (most likely primarily from treatment for hepatitis C with interferon) and hypertension treated since September 2008, not due to diabetes.  

By a February 2010 rating decision, service connection for diabetes mellitus type 2 with erectile dysfunction associated with herbicide exposure was granted, rated 20 percent disabling from September 3, 2009, the date of receipt of the Veteran's claim for service connection.  

VA treatment records include an April 2011 diabetic foot examination finding of abnormal/decreased or absent sensation to monofilament on sensory testing and decreased sensation or circulation.  Subsequent VA treatment records include mixed findings on sensory testing (periodic normal and abnormal findings).  

In August 2011, VA received the Veteran's claim for an increased rating for diabetes (it was included in his notice of disagreement with the initial rating assigned for his service-connected PTSD).  The RO interpreted the claim to include service connection for any identified diabetic complications such as peripheral neuropathy.  

A May 2013 VA examination report notes that the Veteran's diabetes mellitus type 2 was treated with prescribed oral hypoglycemic agents Metformin and glipizide.  He required no regulation of activities as part of his medical management of diabetes mellitus, visited his diabetic care provided less than 2 times per month and had had no hospitalizations for episodes of ketoacidosis or hypoglycemia.  There was no unintentional weight loss, loss of strength or complications, other than erectile dysfunction, attributable to diabetes mellitus.

A May 2013 VA treatment report shows that the Veteran's sugars were running high and he admitted being "not very compliant with diet."  He was started on insulin.  This examination report notes "Abnormal/Decreased or absent sensation to monofilament" and "Decreased sensation or circulation."  

In a statement received June 6, 2013, the Veteran reported being put on insulin in May 2013 and requested an increased rating for his diabetes mellitus.  

A February 2014 VA diabetes examination report notes that the Veteran required 1 insulin injection per day for diabetes management.  There was no regulation of activities, ketoacidosis/hypoglycemia care required less than 2 visits to his diabetic care provider per month and no hospitalizations.  He had no unintentional loss of strength or weight or complications (other than erectile dysfunction).  Regarding functional impact, the Veteran reported being unable to drive (he was a truck driver).  He reported turning in his license in 2008 when he was presented with DM because he was experiencing a few seconds of blackouts and "very high fatigue."  He reported being turned down because "medical information was not favorable" when he later reapplied for his license.  

A February 2014 ophthalmology examination report includes a diagnosis of cataracts in both eyes and the opinion that "cataracts are at least as likely as not due to diabetes as they are seen more frequently in this disease."  

A February 2014 rating decision continued the 20 percent evaluation for the Veteran's diabetes mellitus, type 2, with erectile dysfunction and bilateral cataracts.  

An August 29, 2015 VA diabetes mellitus examination report notes that the Veteran reported a 2 year history of a steady pain in both legs.  The examiner noted that the Veteran's diabetes was managed with restricted diet, prescribed oral hypoglycemic agents and one insulin injection per day.  There was no regulation of activities, the frequency of his diabetic care was less than 2 times per month and there had been no hospitalization for ketoacidosis or hypoglycemia, no loss of strength or weight and complications were diabetic peripheral neuropathy and erectile dysfunction.  

The August 2015 examiner commented that the Veteran's condition had progressed to include a diagnosis of diabetic peripheral neuropathy in each lower extremity- he had decreased sensation in both feet/toes and reported intermittent pain, paresthesias, and numbness in both lower extremities.  The examiner further commented that the Veteran was mildly limited in prolonged walking and standing due to pain, tingling, and numbness in the bilateral lower extremities.  

An August 29, 2015 peripheral nerves examination report notes that the Veteran's bilateral leg pain is characterized as "stinging" pain and tingling in the plantar surface of both feet, occurring once every 2 days and lasting for a few hours.  His symptoms were mild intermittent bilateral lower extremity pain, paresthesias and/or dysesthesias and numbness.  Neurologic examination showed decreased sensation for light touch of both feet and toes.  The severity was described as mild incomplete paralysis of bilateral sciatic nerve.  

By a November 2015 rating decision, in pertinent part, the Veteran was granted service connection for right and left peripheral neuropathy, each rated 10 percent from August 29, 2015, the date of VA examination which showed such disabilities.  

Diabetes Mellitus

The Veteran's diabetes mellitus is rated 20 percent under 38 C.F.R. § 4.119, Code 7913.  Under Code 7913, a 20 percent rating is assigned when diabetes requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is assigned when insulin, a restricted diet, and regulation of activities are required (emphasis added).  38 C.F.R. § 4.119, Code 7913.  A 60 percent rating is assigned when insulin, a restricted diet, and regulation of activities are required, along with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id.  A 100 percent rating requires more than one daily injection of insulin, restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care-provider plus either progressive loss of weight and strength or complications that would be compensable if separately rated.  Id.

"Regulation of activities" has been defined as a situation in which the veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,466 (May 7, 1996) (defining "regulation of activities," as used by VA in Code 7913). 

The Board notes that the criteria for the progressively increasing ratings for diabetes are stated in the conjunctive rather than the disjunctive (i.e., each level of increase in the rating requires that additional criteria to those for the lower rating must be met to warrant the increase).  See Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007).  What distinguishes the criteria for a 40 percent rating from those for a 20 percent rating is that, in addition to oral hypoglycemic agent and/or insulin and restricted diet to manage diabetes, regulation of activities is required. 

Compensable complications of diabetes are to be separately evaluated unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Code 7913.  38 C.F.R. § 4.119. 

The record does not show that at any time during the appeal period the Veteran's diabetes has required the regulation (avoidance) of activities, nor has he alleged that his diabetes requires regulation of activities.  The Veteran's VA treatment records and examination reports show that he regularly visits his diabetic care provider (but fewer than 2 times per month) and struggles to be compliant with his diet; however, throughout the appeal period (since his April 2008 diabetes diagnosis), his diabetes has been managed with diet and prescribed oral hypoglycemic agent (Metformin and glipizide) and, later, insulin.  His diabetes management has required no activity limitations.  Accordingly, the evidence does not show that at any time during the appeal period manifestations of the Veteran's diabetes mellitus satisfied, or approximated, the criteria for a 40 percent rating.  See 38 C.F.R. § 4.7.  Consequently, such rating is not warranted; although the Veteran's diabetes has required a restricted diet and prescribed oral hypoglycemic agent (Metformin and glipizide) and, later, insulin, it is not shown to have required regulation of activities.  Because the criteria for progressively increasing ratings for diabetes are in the conjunctive, it follows that he does not meet the criteria for still higher ratings.

Peripheral Neuropathy of the Lower Extremities

Ten percent ratings, each, have been assigned for the Veteran's left and right lower extremity peripheral neuropathy under 38 C.F.R. § 4.124a, Code 8520.  Under Code 8520, a 10 percent rating is warranted for incomplete paralysis of the sciatic nerve that is mild.  A 20 percent rating is assigned for moderate incomplete paralysis.  A 40 percent rating is assigned for moderately severe incomplete paralysis, and a 60 percent rating is assigned for severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy.  An 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost. 

On August 2015 VA diabetes examination, when his complaints of pain in both legs was initially diagnosed as diabetic peripheral neuropathy, the examiner specifically commented that the Veteran was mildly limited in prolonged walking and standing due to pain, tingling, and numbness in the bilateral lower extremities.  Similarly, the August 2015 peripheral neuropathy examination report notes mild intermittent bilateral lower extremity pain, paresthesias and/or dysesthesias and numbness and the severity described as mild incomplete paralysis of bilateral sciatic nerve.  

Since the initial August 2015 diagnosis, the Veteran's bilateral diabetic peripheral neuropathy has been described as no more than mild (and it is not claimed that his symptoms are of greater severity).  As such, the medical (and lay) evidence does not support a rating in excess of 10 percent for diabetic peripheral neuropathy of either lower extremity.  The findings do not reflect more than mild incomplete paralysis of the sciatic nerve, as is required for a higher rating. 

The Veteran is competent to report symptoms he experiences, to include pain, tingling, numbness and loss of sensation, and the Board finds him credible.  However, his own reports do not identify impairment that meets the schedular criteria for a rating in excess of 10 percent for diabetic peripheral neuropathy of either lower extremity.  Accordingly, the Board finds that the preponderance of the evidence is against the claims for higher ratings for such disabilities.

TDIU Considerations

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel of that claim for a higher rating is the matter of whether a TDIU rating as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, there is no suggestion that the Veteran has been actually or effectively rendered unable to obtain or maintain gainful employment due to his service-connected diabetes and/or bilateral diabetic peripheral neuropathy.  To the contrary, although the Veteran indicated on his July 2015 TDIU application that he is prevented from working including due to his diabetes, neither the diabetes nor the peripheral neuropathy examination reports show that the Veteran is unemployable as a result of his service-connected diabetes and/or bilateral diabetic peripheral neuropathy and such is not suggested by the evidence of record during the appeal period.  Moreover, the Veteran has been in receipt of a combined 100 percent disability rating since September 7, 2015.  [Notably, on his June 2015 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, he reported becoming too disabled to work (and last working full-time) in August 2010.  The matter of entitlement to an earlier effective date for TDIU is on appeal and, as noted above, is addressed in a separate decision.]  As such, consideration of a TDIU based solely on diabetes and bilateral diabetic peripheral neuropathy disabilities is not warranted.


ORDER

New and material evidence having not been received, the claim to reopen the previously denied claim for service connection for toxoplasmosis is denied.

New and material evidence having been received, the claim to reopen the previously denied claim for service connection for hepatitis C is granted.

Service connection for hepatitis C is granted.

A rating in excess of 20 percent for diabetes mellitus is denied.

A rating in excess of 10 percent for right lower extremity diabetic peripheral neuropathy is denied.

A rating in excess of 10 percent for left lower extremity diabetic peripheral neuropathy is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary with respect to the matter of an increased rating for the Veteran's PTSD.  Review of the record shows that clarification is required as to the symptoms attributable to the Veteran's PTSD and the severity of such symptoms during the appeal period (since his August 27, 2010 claim for service connection for PTSD).  

Specifically, VA treatment records show that, in March 2011, the Veteran fell and sustained head trauma.  An April 2012 neuropsychiatric consultation report notes the Veteran and his wife reported no "significant change in cognition or personality following the accident;" however, he was now seeking consult for declining thought processes and memory difficulties - "frequently misplaces items and forgets the details of a conversation or recalls incorrect information" "becomes easily 'sidetracked.'"  The Veteran's wife reported odd beliefs or suspiciousness: "believes 'someone is living in the attic' because he frequently 'hears footsteps,'" he "believes someone is stealing his tools when he is unable to locate" them.  Neuropsychological testing showed ability to effectively learn verbal information fell within the "severely impaired range compared to his age peer group."  Regarding the cause of the Veteran's complaints, the examiner noted that the Veteran has "chronic medical conditions (i.e., Hepatitis C, diabetes, hypertension, etc.) which may account for his cognitive impairments," his "chronic PTSD may confound his ability to concentrate and perform optimally," and his "[d]isturbed sleep patterns and reported chronic pain may also exacerbate his cognitive difficulties."  On repeat consultation in August 2014, the examiner noted memory decline and "[m]ore difficulty on attentional tasks with a motor component" and "progressive decline of executive cognitive processes."  

Similarly, in a July 2013 statement in connection with the Veteran's claim for disability benefits from the Social Security Administration, the Veteran's VA treating psychiatrist stated that the Veteran was incapable of even "low stress" work tolerance and that his symptoms and limitations had been present for "at least 5 years."  In a June 2015 statement, this physician stated that the Veteran was "unemployable" due to the chronicity and severity of his symptoms.  

In contrast, although the September 2015 VA PTSD examination report shows review of the Veteran's claims file and notes "surgery to drain out blood from right side of his skull," the examiner noted that there was no TBI (traumatic brain injury), did not discuss the March 2012 head trauma (or the April 2012 and August 2014 neuropsychiatric consultations) and noted no impairment of memory, understanding complex commands, thinking, thought processes or communication.  

As such, it is necessary to obtain a retrospective medical opinion which identifies the Veteran's psychiatric symptoms during the appeal period, comments on the severity of such symptoms and provides an explanation of rationale in support of such opinions.  

Finally, review of the record shows that the most recent medical evidence available for review was obtain in November 2015.  On remand, complete updated VA and private treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include updated VA treatment records developed since November 2015.

2.  After the development requested in paragraph 1 is complete, schedule the Veteran for a VA examination to determine the nature and severity of his service-connected PTSD during the appeal period (since his August 2010 claim for service connection).  In particular, the examiner should address all functional limitations due to the Veteran's psychiatric disability since his August 2010 claim for service connection, noting any changes in the level of disability.  The examiner should consider and address as necessary the findings in the April 2012 and August 2014 neuropsychiatric consultations, records from the Social Security Administration and VA mental health treatment records (including the statements from his VA treating psychiatrist).  The examiner should separate manifestations of any neuropsychiatric disability unrelated to the service-connected PTSD to the extent possible.  If the Veteran fails to report for a VA examination, a medical opinion which addresses these questions should be provided.

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


